     Case 3:19-cv-00300-MMD-CLB Document 21 Filed 04/23/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     PAUL SCOTT KLEIN,                                   Case No. 3:19-cv-00300-MMD-CLB
10                                       Plaintiff,               ORDER
              v.
11
      BRIAN WILLIAMS, SR., et al.,
12
                                     Defendants.
13

14

15
     I.      DISCUSSION
16
             In its March 23, 2020 Screening Order, the Court gave Plaintiff leave to file an
17
     amended complaint and ordered Plaintiff to file any amended complaint within 30 days of
18
     the date of that order. (ECF No. 18 at 25). Plaintiff has filed a motion for an extension of
19
     time of 30 days to file his amended complaint. (ECF No. 20). The Court grants the motion.
20
     Plaintiff shall file his amended complaint on or before May 22, 2020.
21
     II.     CONCLUSION
22
             For the foregoing reasons, IT IS ORDERED that the motion for extension of time
23
     (ECF No. 20) is granted. Plaintiff shall file his amended complaint on or before May 22,
24
     2020.
25
             IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
26
     May 22, 2020, this action will proceed immediately on the Eighth Amendment claim
27

28
                                                      1
     Case 3:19-cv-00300-MMD-CLB Document 21 Filed 04/23/20 Page 2 of 2



1
     against Dr. Bryan in the original complaint that is based on the allegations that Dr. Bryan
2
     told Plaintiff that he would run more tests regarding his liver function but failed to do so.
3

4           DATED: April 23, 2020.

5
                                                UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   2
